Exhibit 10.5.2

FIRST AMENDMENT TO THE

FIDUCIARY INVESTMENT SERVICES AGREEMENT

THIS AMENDMENT is effective as of August 22, 2011, by and among The Northern
Trust Company (“Northern Trust”), Northern Trust Investments, Inc., an Illinois
banking corporation, formerly organized as Northern Trust Investments, NA., a
national banking association (“NTI”) and the ABA Retirement Funds (the “ABA
RF”).

WHEREAS, Northern Trust, NTI and the ABA RF entered into a Fiduciary Investment
Services Agreement, dated August 15, 2008 (the “Agreement”);

WHEREAS, the parties now desire to amend the Agreement to provide that,
effective on or about August 22, 2011, (i) the provider of the brokerage
services for Self-Managed Option (as defined in the Agreement) shall be such
entity as may, from time to time, be engaged by ABA RF; (ii) to clarify the
authority of NTI to cause the ABA Members Collective Trust (as defined in the
Agreement) to engage in securities lending and (iii) to allow NTI to exercise
its discretion to investment amounts identified in the Program Investment Policy
(as defined in the Agreement) as held for liquidity purposes in collective
investment funds managed by Northern Trust.

NOW, THEREFORE, pursuant to Section 10.06 of the Agreement, the Agreement is
hereby amended as follows:

 

1. Section 1.2 of the Agreement is amended by striking the parenthetical “(other
than Northern Trust)” appearing therein and by adding the following new sentence
at the end thereof:

“The term “Investment Advisor” shall also include (i) the trustee of any
third-party collective investment fund, or (ii) the investment advisor of any
third-party registered investment company in which the Trustee invests the
assets of any Fund.”

 

2. The first sentence of Section 2.02(b) is hereby amended by adding the phrase
“Subject to subsection (f) hereof,” at the beginning thereof.

 

3. Section 2.02 is amended by adding the following new subsection
(f) immediately following subsection (e) appearing therein:

“(f) The requirements of Section 2.02(b) shall not be applicable to an
Investment Advisor who is either (i) the trustee of any third party collective
investment fund in which the Trustee has invested the assets of any Fund for a
period reasonably believed by the Trustee to be necessary or appropriate until
such Fund shall contain sufficient assets and otherwise meet conditions that the
Trustee determines will enable it to be managed directly as a separate account
within such Fund, or (ii) the investment advisor of any third-party registered
investment company.”



--------------------------------------------------------------------------------

4. Section 2.07 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“Self-Managed Option. Northern Trust shall maintain the Self-Managed Option
under the applicable provisions of the Trusts. The Self-Managed Option shall
constitute an Investment Option under the Program and shall be made available to
any Investor. ABA RF shall have the authority to engage an organization or
entity to provide brokerage services for the Self-Managed Option under the
Program. The terms and conditions of the brokerage services for the Self-Managed
Option, including without limitation an appropriate fee schedule, shall be
determined by agreement between ABA RF and the provider of brokerage services to
the Self- Managed Option.”

 

5. Section 3.02 of the Agreement is hereby amended “3.02 Securities Lending.” by
substituting the following for the second sentence thereof:

“Such agreement shall contain such terms and conditions as the parties shall
agree, provided, however, that such agreement shall provide that (i) no more
than twenty percent (20%) of the securities lending revenue, net of borrower
rebates and other expenses, shall be paid by the ABA Members Collective Trust as
a fee for Northern Trust’s services as lending agent for the Funds, and (ii) ABA
RF as the “authorizing fiduciary” within the meaning of Section IV(d)(1) of
Department of Labor Prohibited Transaction Exemption 2006-16 (“PTE 2006-16”)
with the rights described therein has authorized the arrangement under which
such compensation is paid. Notwithstanding the foregoing, clause (ii) of the
preceding sentence shall not be applicable to the extent that the disclosure of
such securities lending arrangements in the Prospectus (or otherwise) and each
Employer’s decision to adopt or maintain a Plan satisfies the requirements of
Section IV(f) of PTE-2006-16.”

 

6. Section 2.02 of the Agreement is amended by relettering subsection
(e) appearing therein as subsection (f) and adding the following new subsection
(e) immediately after subsection (d) appearing therein:

“(e) the Trustee may determine, in the proper exercise of its fiduciary duties,
to invest all or a portion of the assets of any Fund in units of a collective
investment fund managed by the Trustee to the extent such fund is used, (i) for
purposes of providing liquidity to a Fund, or consistent with the Program
Investment Policy, and (ii) with respect to a Fund (or a portion thereof)
intended to provide returns based on the performance of an index of securities,
provided, however, that any such investment satisfies the requirements of
section 408(b)(8) of ERISA and the second sentence of Section 7.01.”

 

7. The first sentence of Section 7.01 is amended by adding the following at the
beginning thereof:

“Except as provided in Section 3.02 and Section 7.03,”

 

2



--------------------------------------------------------------------------------

8. The first sentence of Section 7.03 is amended by adding the following proviso
at the end thereof:

“, provided, however, that with respect to transactions described in
Section 2.02(e), approval of the ABA RF shall not be required.”

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers on this 19th day of October, 2011.

ABA RETIREMENT FUNDS By:   /s/ M. Catherine Richardson             Title:  
President            

 

THE NORTHERN TRUST COMPANY By:   /s/ Alan W. Robertson Title:   Senior Vice
President

 

NORTHERN TRUST INVESTMENTS, INC. By:   /s/ Thomas R. Benzmiller Title:   Senior
Vice President

 

4